Name: Commission Regulation (EC) No 889/1999 of 29 April 1999 derogating, for the 1998/99 marketing year, from Regulation (EEC) No 2911/90 as regards the time limit for paying the aid for dried grapes
 Type: Regulation
 Subject Matter: economic policy;  plant product;  foodstuff;  agricultural structures and production
 Date Published: nan

 EN Official Journal of the European Communities 30. 4. 1999L 113/4 COMMISSION REGULATION (EC) No 889/1999 of 29 April 1999 derogating, for the 1998/99 marketing year, from Regulation (EEC) No 2911/90 as regards the time limit for paying the aid for dried grapes THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the markets in processed fruit and vegetable products (1), as last amended by Regulation (EC) No 2199/97 (2), and in particular Article 7(5) thereof, (1) Whereas Article 5(1) of Commission Regulation (EEC) No 2911/90 of 9 October 1990, laying down detailed rules of application for aid for the produc- tion of certain varieties of grapes for drying (3), as last amended by Regulation (EC) No 2614/95 (4), stipulates that the Member States are to pay the aid for the production of dried grapes no later than 30 April in the marketing year for which the aid is granted; whereas Greece has submitted an applica- tion to postpone this deadline for the current marketing year because the control procedures in that Member State are being reorganised; (2) Whereas the measures provided for in this Regula- tion are in accordance with the opinion of the Management Committee for Processed Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 By way of derogation from Article 5(1) of Regulation (EEC) No 2911/90, the time limit for paying the aid referred to in Article 7(1) of Regulation (EC) No 2201/96 is postponed, for the 1998/99 marketing year, to 31 May 1999. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 April 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 297, 21.11.1996, p. 29. (2) OJ L 303, 6.11.1997, p. 1. (3) OJ L 278, 10.10.1990, p. 35. (4) OJ L 268, 10.11.1995, p. 7.